Citation Nr: 0503942	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  97-12 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
October 1949 and from December 1949 to April 1956.  The 
veteran died in January 1979, and the surviving spouse is the 
appellant.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision from the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for the 
cause of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on her part.  


REMAND

The Board is remanding the claim to obtain additional private 
hospital medical records dated from May 1978 to January 1979, 
which may shed light on whether the veteran's terminal right 
lung carcinoma resulted from an in-service event, to include 
exposure to asbestos and/or radiation.  In February 1997, the 
appellant's representative filed a statement, which claimed 
that an authorization and consent to release information for 
the private hospital was attached.  Unfortunately, a review 
of the claims folder shows that the authorization and consent 
form is not of record.  Although the appellant did not 
respond to the RO's March 2004 request for another signed 
authorization and consent form, the Board would like to 
accord the appellant another chance to submit the required 
form.  Full compliance with the duty to assist includes VA's 
assistance in obtaining relevant records when the appellant 
has provided concrete data as to time, place and identity of 
the health care provider.  Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  The VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  

Moreover, a remand would allow the RO the opportunity to 
inform the appellant of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the RO the opportunity to inform the 
appellant that she should provide any evidence in her 
possession that pertains to the claim.  VAOPGCPREC 1-2004 
(February 24, 2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the appellant in the development of the claim, the 
case is remanded to the RO for the following development:

1.  Provide a VA Authorization and 
Consent to Release Information Form to 
the appellant for the private hospital 
that treated the veteran in 1978 and 
1979.  After the signed Authorization and 
Consent Form is received from the 
appellant, the veteran's private hospital 
medical records from May 1978 to January 
1979 should be requested and obtained for 
the record.  Failures to respond or 
negative replies should be noted in 
writing and associated with the claims 
folder.  If the veteran's private medical 
records from May 1978 to January 1979 
can't be obtained, inform the appellant 
of the records that could not be 
obtained, including the efforts that were 
made to obtain them, and inform her that 
the appeal will be decided without these 
records unless she is able to present 
them.  Allow the appellant an appropriate 
period of time within which to respond.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death based upon 
the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, if appropriate, the claim should be returned to 
the Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  






